Citation Nr: 0730424	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-31 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression, 
secondary to a hysterectomy.  

2.  Entitlement to service connection for degenerative 
changes of the right knee.  

3.  Entitlement to service connection for chondromalacia 
patella of the left knee (hereafter "left knee 
disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from October 1981 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Evidence received since the August 2005 RO decision is 
not cumulative or redundant of evidence previously 
considered, or relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for depression 
secondary to service-connected hysterectomy.  

2.  The veteran's depression was not caused by her period of 
active service October 1981 to February 1982 or by her 
service-connected hysterectomy.  

3.  The veteran's degenerative changes of the right knee were 
not caused by her active military service from October 1981 
to February 1982.  

4.  The veteran's left knee disability was not caused by her 
active military service from October 1981 to February 1982.  


CONCLUSIONS OF LAW

1.  The August 2005 decision denying service connection for 
depression is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).   

2.  New and material evidence has been received since the 
August 2005 rating decision to reopen a claim for service 
connection for a depression.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for depression is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007). 

4.  Service connection for degenerative changes of the right 
knee is not established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

5.  Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In August 2005, the RO denied the veteran's claim for 
depression.  In June 2006, the veteran filed a claim for a 
total disability rating based on individual unemployability 
(TDIU) and listed depression, secondary to service-connected 
hysterectomy as the reason she could not work.  The RO was 
correct in construing this letter as a claim to reopen and 
not as a notice of disagreement (NOD) for the August 2005 RO 
decision.  The veteran did not express disagreement and a 
desire for Board review of the August 2005 RO decision.  The 
veteran's letter was not a valid NOD for the August 2005 RO 
decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R.  § 20.201 (2007).  Therefore, the August 
2005 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed her claim to reopen in June 2006, therefore 
a newer definition of what constitutes "new and material" 
evidence is applied.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In a January 2007 statement of the case (SOC), the RO decided 
that new and material evidence had been submitted and 
reopened the veteran's claim.  The Board agrees with the RO's 
statement that medical evidence showing mental health 
treatment at a private hospital is new and material and the 
claim remains reopened.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of a 
psychiatric disorder and degenerative changes in both knees.  
Therefore she has disabilities for VA purposes.  

Medical evidence from a private hospital for periods in 1998, 
2004, and 2006 show the veteran has a diagnosis of paranoid 
schizophrenia.  An April 2006 examination report described 
her as having a depressed mood.  A hospitalization discharge 
summary described the veteran as depressed.  A July 1998 
admission report stated that her mood was depressed.  
However, she was not diagnosed with a depressive disorder.  
Instead, she was diagnosed with paranoid schizophrenia.  The 
veteran's mental health care providers do not link the 
veteran's psychiatric disorder to her service-connected 
hysterectomy or her period of active service, providing 
evidence against the claim.  

The evidence shows a long history of paranoid schizophrenia 
with acute exacerbations and noncompliance with medications.  
There is no medical evidence of record to provide a link 
between the veteran's psychiatric disorder and her period of 
active military service or her service-connected 
hysterectomy.  Additionally, the veteran's service medical 
records (SMRs) are negative for any diagnosis of or treatment 
for a mental disorder, providing more evidence against this 
claim.

Overall, the Board finds that the service and, most 
importantly, post-service medical record provides evidence 
against this claim, indicating a disorder that began years 
after service with no connection to service or a service 
connected disorder.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, connecting this disorder to a service connected 
disorder is not a condition capable of lay diagnosis.  See 
Espiritu and Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. 
App. August 24, 2007).  Thus, the veteran's own statements 
are not competent and sufficient to establish a diagnosis of 
a disorder related to a service connected condition.

The Board finds that the preponderance of the evidence is 
against service connection for depression on a secondary or 
direct basis.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran's SMRs are negative for any diagnosis of, or 
treatment for, a right knee disability.  A November 2001 x-
ray report from a private hospital showed mild degenerative 
changes in the veteran's right knee.  This was the earliest 
treatment for a right knee disability after the veteran left 
military service.  

The Board must note the lapse of almost 20 years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

There is no medical evidence of record that links the 
veteran's degenerative changes in the right knee to her 
period of active military service.  The Board finds that the 
preponderance of the evidence is against service connection 
for degenerative changes of the right knee.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The veteran's SMRs indicate that she complained of left knee 
pain in October 1981.  In November 1981, she was diagnosed 
with chondromalacia patella of the left knee and advised to 
not run, participate in drill, march, or stand for a long 
time.  This restrictive profile was in effect for two days.  
There are no other instances of treatment for the veteran's 
left knee in the SMRs.  The veteran's separation examination 
did not note a left knee problem.  

The Board finds that the veteran's left knee problem in 
service was acute and transitory, not chronic.  The Board 
finds that the service and post-service medical record after 
service provides evidence that supports such a finding.  

The first evidence of post-service treatment for the left 
knee was an October 2006 VA x-ray report which showed the 
veteran had degenerative osteoarthritis of the left knee.  
The Board must again note the lapse of over 20 years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

There is no medical evidence of record to provide a link 
between the veteran's chondromalacia patella in service and 
her osteoarthritis, diagnosed over 20 years after leaving the 
military.  Further, the Board finds that the service and 
post-service medical record, indicating a disorder that began 
decades after service, provides evidence against this claim.  
The Board finds that the preponderance of the evidence is 
against service connection for chondromalacia of the left 
knee.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2003 and July 2006, the RO advised the 
veteran of the evidence needed to substantiate her claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The January 2003 
VCAA letter does not specifically ask the veteran to provide 
any evidence in her possession that pertains to the claims. 
Id. at 120-21.  However, the July 2006 VCAA letters make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
January 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board observes that a July 2006 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  She was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  She was informed that material evidence 
must pertain to the reason the claim was previously denied.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that in a July 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if her claims were granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, or a service connected disorder, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R.  § 3.159 
(c)(4) (2007).  As service and post-service medical records 
provide no basis to grant the claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

The gap between the end of service and the beginning of these 
disorders, the lack of any indication of a connection between 
the disorders and service, and the lack of any medical 
indication of any connection between the disorders and any 
service connected disorder provides evidence against a 
finding that a VA examination is needed in this case. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  While the first element is met, the second and 
third elements are not met for the veteran's depression claim 
because there is no evidence of record to link her 
psychiatric disorder to active military service or to her 
service-connected hysterectomy.  The second element is also 
not met with regard to her right knee claim because there is 
no evidence that she was treated for a right knee problem in 
service.  While the veteran reported a left knee problem in 
service, the third element in McLendon is not met because the 
evidence of record does not show that her osteoarthritis, 
diagnosed in October 2006, is associated with her complaints 
in 1981.  

ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for depression, secondary to a 
hysterectomy.  To this extent, the appeal is granted.  

Service connection for depression on a direct or secondary 
basis is denied.  

Service connection for degenerative changes of the right knee 
is denied.  

Service connection for a left knee disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


